Case 1:17-cv-03257-TWP-MPB Document 124 Filed 07/02/19 Page 1 of 5 PageID #: 1180




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  DOUGLAS J. GOSSER,                                )
  as Personal Representative                        )
  OF THE ESTATE OF BRIAN                            )
  LEE GOSSER,                                       )
                                                    )
                          Plaintiff,                )
                                                    )
          v.                                        ) CASE NO. 1:17-cv-03257-TWP-MPB
                                                    )
  RICHARD A. MCCORKLE, individually and in )
  his official capacity as Sheriff of Henry County; )
  and BRENT GRIDER, individually and in his         )
  official capacity as Jail Commander of the Henry )
  County Jail, QUALITY CORRECTIONAL CARE, )
  LLC, CHRISTOPHER STEPHENSON, P.A.,                )
  TARA WESTERMAN, R.N., and DENETTE                 )
  LEWARK, R.N.,                                     )
                                                    )
                          Defendants                )

                      PLAINTIFF’S SURREPLY TO JAIL DEFENDANTS’
                      MOTION FOR PARTIAL SUMMARY JUDGMENT

          Pursuant to S.D. Ind. L.R. 56-1(d), Plaintiff, Douglas J. Gosser, as personal

  representative of the Estate of Brian Lee Gosser (the “Estate”), by counsel, respectfully submits

  this surreply to address the new evidence cited by Richard A. McCorkle and Brent Grider

  (jointly, the “Jail Defendants”) in their reply.1

          First, the Jail Defendants offer evidence they contend shows “when [Grider] learned that

  Brian [Gosser] had been struck in B cellblock because his cellmate thought he was a child

  molester.” (ECF No. 120 at 3 (citing ECF No. 119-1)). To the Jail Defendants, Grider did not


  1
    “A party opposing a summary judgment motion may file a surreply brief only if the movant
  cites new evidence in the reply or objects to the admissibility of the evidence cited in the
  response. The surreply must be filed within 7 days after the movant serves the reply and must be
  limited to the new evidence and objections.” S.D. Ind. L.R. 56-1(d).

                                                      1
Case 1:17-cv-03257-TWP-MPB Document 124 Filed 07/02/19 Page 2 of 5 PageID #: 1181




  learn that Brian had been targeted as an alleged child molester until he met with Brian on

  February 29, 2016 (i.e., after Brian had already been beaten multiple times and been placed in a

  segregated cell). To the contrary, the evidence shows that Grider knew that Brian could be

  targeted as an alleged child molester a week earlier, on February 22, 2016, when he approved

  Brian’s placement in the F Block. Indeed, Grider testified as follows:

         61:1 Q      Did you authorize or approve the move of Brian
         61:2        from B block to F block?
         61:3 A      After the fact.
         61:4 Q      After he had already been moved?
         61:5 A      Yes.
         61:6 Q      Did you have any discussions with Sheriff
         61:7        McCorkle about that move and why the move was
         61:8        made --
         61:9 A      I believe we had discussed that. And I was told
         61:10       by Sheriff McCorkle that we need to keep him
         61:11       safe and that he had been slapped in the face.
         61:12       And although he didn't want to press charges,
         61:13       that since Chip had determined or thought he was
         61:14       a child molester, that it would be best if we
         61:15       move him out of that block.

  (ECF No. 106-2 (Grider Dep. at 61:1-61:15).)

         Thus, Grider openly admitted that he was advised by Sheriff McCorkle that Brian had

  been slapped in the face by Chip, another inmate in B Block, because the inmate “had

  determined or thought he was a child molester” and therefore “it would be best if we moved him

  out of that block [i.e., B block].” This conversation would have happened on or about

  February 22, 2016. (See ECF No. 108, Statement of Material Facts in Dispute, ¶ 14.)

         The Estate has offered substantial other evidence which would allow a reasonable jury to

  infer that Grider knew that Brian was a likely target for harm but failed to protect him:




                                                   2
Case 1:17-cv-03257-TWP-MPB Document 124 Filed 07/02/19 Page 3 of 5 PageID #: 1182




        ECF No. 106-2 (Grider Dep 62:19-63:8) (Commander Grider states that the
         “jailhouse walls have ears,” and admits that any disciplinary action taken by
         Grider against Brian’s first assailant “would cause Brian further trouble”);

        ECF No. 106-2 (Grider Dep. 63:24-64:3) (Commander Grider admits that he
         knew that Brian was the son of Doug Gosser, former Rush County Sheriff);

        ECF No. 106-1 (McCorkle Dep. 27:3-8) (Sheriff McCorkle admits that, as a
         general rule, child molesters are kept in a cellblock by themselves because “other
         inmates historically have taken some aggressive action towards them”);

        ECF No. 106-8 (Blake Deposition 68:9-20) (Officer Blake states that, after Brian
         Gosser was booked into the Jail, another officer informed him that his father was
         an ex-sheriff);

        ECF No. 106-8 (Blake Dep. Ex. 47 at 2) (“When [Brian Gosser] was first brought
         in here I was advised that he was a son to the . . . Sheriff of Rush County . . . .”);

        ECF No. 106-7 (Weesner Deposition 49:18-51:1) (Officer Weesner admits that
         she knew that Brian Gosser was the son of a former sheriff and that “[a]ll the
         inmates were talking about it”);

        ECF No. 106-14 (Henry County Sheriff’s Department Law Supplemental
         Narrative) at HENRYCODEFSRRFP001101-1102) (noting that the inmates
         responsible for Brian Gosser’s beating, including Joe Flynn, bragged over
         telephone calls on February 23, 2016, about how one of the detainees (Brian
         Gosser) revealed that his father was a sheriff and that, as a result, the detainee had
         taken a hard fall in the shower (i.e., he had been beaten)).


         All of this evidence shows that there are genuine issues of material fact requiring a trial.

  Moreover, the Jail Defendants’ contention that “Plaintiff’s argument that Brian was a target

  because he was the son of a sheriff and/or was improperly identified as a child molester

  deliberately misleads the court” is unwarranted and improper. (ECF No. 120 at 6 (emphasis

  supplied).); Owner-Operator Indep. Drivers Ass'n, Inc. v. Mayflower Transit, Inc., 659 F. Supp.




                                                   3
Case 1:17-cv-03257-TWP-MPB Document 124 Filed 07/02/19 Page 4 of 5 PageID #: 1183




  2d 1016, 1018 (S.D. Ind. 2009) (Barker, J.) (noting that lawyers “must never lodge ‘unfounded

  accusations of impropriety’ against their opponent”).

         Next, the Jail Defendants offer the testimony of Brian’s mother, Louann Phares, to show

  that the arrest that led to Brian’s detention at the Henry County Jail “was Brian’s third.” (ECF

  No. 120 at 11 n.1.) The Jail Defendants then seek to cast blame on Brian’s family for failing to

  bail him out, as “[d]ue to the decisions made by his family, he remained in the jail pending

  resolution of his criminal charges.” (Id. at 11.) This effort to blame the victim and his grieving

  family is inappropriate and, more importantly, does not negate a genuine issue of material fact.

  Rather, as a pretrial detainee, Brian was still entitled to the presumption of innocence – he had

  not been convicted and was not subject to any sentence. Thus, he should have been kept safe and

  not subjected to any punishment while he was being held for trial. See Kingsley v. Hendrickson,

  __ U.S. __, 135 S. Ct. 2466, 2475 (2015) (“[P]retrial detainees (unlike convicted prisoners)

  cannot be punished at all . . . ‘[I]f the offence be not bailable, or the party cannot find bail, he is

  to be committed to the county [jail] … [b]ut … only for safe custody, and not for punishment.’”

  (quoting 4 W. Blackstone, Comentaries *300)).

         In sum, there are genuine issues of material fact, and the Jail Defendants’ request for

  partial summary judgment must be denied. Furthermore, the Jail Defendants should be

  appropriately sanctioned for maintaining a summary judgment position that is obviously

  unwarranted. See Littler v. Martinez, No. 2:16-cv-00472-JMS-DLP, 2019 WL 1043256, at *3-4

  (S.D. Ind. Mar. 5, 2019); Fed. R. Civ. P. 11(b)(2).

                                                 Respectfully submitted,

                                                 /s/ Jeffrey B. Halbert
                                                 Ronald E. Elberger (#6675-49)
                                                 Jeffrey B. Halbert (#22727-49)
                                                 Philip R. Zimmerly (#30217-06)

                                                    4
Case 1:17-cv-03257-TWP-MPB Document 124 Filed 07/02/19 Page 5 of 5 PageID #: 1184




                                                  BOSE McKINNEY & EVANS LLP
                                                  111 Monument Circle, Suite 2700
                                                  Indianapolis, Indiana 46204
                                                  (317) 684-5000; (317) 684-5173 (Fax)
                                                  relberger@boselaw.com
                                                  JHalbert@boselaw.com
                                                  PZimmerly@boselaw.com

                                                  Attorneys for Plaintiff, Douglas J. Gosser, as
                                                  Personal Representative of the Estate of
                                                  Brian Lee Gosser

                                     CERTIFICATE OF SERVICE

            I hereby certify that on July 2, 2019, a copy of the foregoing “Plaintiff’s Surreply to Jail

  Defendants’ Motion for Partial Summary Judgment” was filed electronically. Notice of this

  filing will be sent to the following parties by operation of the Court’s electronic filing system.

  Parties may access this filing through the Court’s system.

                                  Caren L. Pollack, Esq.
                                  Pollack Law Firm, P.C.
                                  10333 North Meridian Street, Suite 111
                                  Indianapolis, IN 46290
                                  cpollack@pollacklawpc.com

                                  Brian M. Pierce, Esq.
                                  106 East Washington Street
                                  Muncie, IN 47305
                                  brianpiercelaw@aol.com


                                                  /s/Jeffrey B. Halbert
                                                  Jeffrey B. Halbert

  3670492




                                                     5
